11 U.S. 287
7 Cranch 287
3 L.Ed. 347
THE UNITED STATESv.GORDON AND OTHERS.
February 10, 1813

Absent. LIVINGSTON, J. and TODD, J.
THIS was an action of debt brought in the District Court of the United States for the district of Virginia, upon an embargo-bond, dated the 2d of November, 1808, conditioned to reland the cargo of the Essex, in some port of the United States, the danger of the seas only excepted.
The Defendants, among other things, pleaded the following plea, viz.; 'And the said Defendants for further plea why the United States ought not to have and maintain the said action, say, that the said bond was given and executed for more than double the value of the vessel and cargo, mentioned in the recital and condition of the said bond; to wit, in a sum of eight thousand dollars more than double the said value; and the said last mentioned Defendants aver that the obligors were constrained to execute the said bond by the refusal of the collector of the port of Tappahannock to clear and permit the said vessel and her cargo to depart from the port and district of Tappahannock until the same bond was executed as aforesaid, and this they are ready to verify,' &c.
To this plea there was a general demurrer, which was overruled by the district judge (TYLER.) The United States carried the cause up to the Circuit Court by writ of error, where the judgment was affirmed by MARSHALL, C. J.


1
The United States brought another writ of error to the Supreme Court of the United States, which was dismissed for want of jurisdiction; upon the authority of the case of United States v. Goodwin at the last term.